UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-7869


ALONZO GREENE,

                 Petitioner - Appellant,

          v.

CYNTHIA THORNTON,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:14-hc-02001-FL)


Submitted:   April 16, 2015                 Decided:   April 21, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Alonzo Greene, Appellant Pro Se.   Clarence Joe DelForge, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Alonzo Greene seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2012) petition.                                The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                  See 28 U.S.C. § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                  When the district court denies

relief    on    the    merits,    a   prisoner     satisfies      this   standard      by

demonstrating         that     reasonable       jurists   would       find    that     the

district       court’s     assessment    of     the   constitutional         claims    is

debatable      or     wrong.     Slack     v.    McDaniel,      529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                        Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Greene has not made the requisite showing.                   Accordingly, we deny

a   certificate       of     appealability      and   dismiss     the    appeal.        We

dispense       with    oral     argument      because     the    facts       and     legal




                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3